Citation Nr: 1430369	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-48 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the Virtual VA, and Veterans Benefits Management System (VBMS) claims files.


FINDING OF FACT

The Veteran is unable to obtain or retain substantially gainful employment due to his musculoskeletal disabilities and posttraumatic stress disorder (PTSD) with panic disorder, agoraphobia, and dysthymia.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a statement, received on May 19, 2008, which raised an inferred claim for entitlement to TDIU.  See October 2008 Deferred Rating Decision.  He indicated that his left foot and ankle had deteriorated to the point that he could not work anymore.

To qualify for a TDIU, a veteran must have one service-connected disability that is rated at 60 percent or more, or two or more service-connected disabilities, one of which is rated at 40 percent or more, with a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include PTSD with panic disorder, agoraphobia and dysthymia, a left ankle disability, tinnitus, a low back disability, scars of the left heel and left eyebrow, a left knee disability, and a left calf muscle disability with shortening of the left lower extremity.  Effective March 10, 2008, the Veteran's PTSD with panic disorder, agoraphobia, and dysthymia was rated at 50 percent, and his combined disability rating was 70 percent.  38 C.F.R. § 3.400(o); see Hurd v. West, 13 Vet. App. 449 (2000) (applying 38 U.S.C.A. § 5110(b)(2) to a TDIU claim).  No disability ratings were subsequently decreased.  

The service-connected disabilities must result in impairment, reasonably certain to continue throughout the veteran's life, so severe it would be impossible for the average person with that impairment to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361. 363 (1993).  Employment history and educational and vocational attainment may be considered, but age and any impairment caused by nonservice-connected disabilities may not be considered.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran's post-service employment history includes primarily jobs performing physical labor in the shipping or boat manufacturing industries.  Most recently, he worked 40 hours per week from January 1986 to April 2005 for Sea Ray Boats, a boat manufacturing company.  See June 2009 VA PTSD Examination; November 2009 Substantive Appeal; December 2013 TDIU Application.  

He then attempted to find work as a clerk with a boating company and with the Tennessee Statement Employment Office, but was not hired for these positions because he did not qualify due to physical or psychiatric disability.  See November 2009 Substantive Appeal.  

Medical evidence in the record, including April 2008, June 2008, July 2008, and January 2014 VA examinations, and the Veteran's reports of being able to walk for only a quarter of a mile, being able to stand for not more than 15 to 30 minutes, having regularly flare-ups of pain, and having difficulty focusing or concentrating such that he was afraid he would drop a boat on someone, establish that he would be unable to retain employment that required standing for more than 10 minutes, heavy lifting, or prolonged standing or walking, loading, bending, or crawling.  See January 2014 VA PTSD Examination; January 2014 VA General Examination; July 2008 VA Joints Examination; June 2008 VA PTSD Examination; April 2008 VA Joints Examination.  

Other medical evidence in the record, including April 2008 and January 2014 VA mental health examinations, along with the Veteran's reports of having decreased productivity due to needing to "disappear" several times per week during panic attacks, and avoiding socializing with employees for fear of having a panic attack and embarrassing himself establish that he would be unable to retain employment requiring close proximity to or constant interaction with others.  See January 2014 VA PTSD Examination; June 2008 VA PTSD Examination.  The June 2008 VA mental health examiner found the Veteran was moderately to severely socially and vocationally impaired, and the January 2014 VA mental health examiner found he had moderately impaired ability to sustain concentration to task persistence and pace and occupational and social impairment with deficiencies in most areas.

Given the Veteran's level of education and experience, his inability to walk or stand for prolonged periods, perform significant manual labor, or interact with or regularly be in close proximity with people, the Board finds the Veteran is unable to obtain or retain even a sedentary substantially gainful occupation due to his service-connected musculoskeletal disabilities and PTSD with panic disorder, agoraphobia, and dysthymia.

As this decision represents a full grant of the benefits on appeal, a discussion of VA's duties to notify and assist is unnecessary. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 


ORDER

Entitlement to a TDIU as of March 10, 2008, is granted, subject to the regulations governing the payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


